Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on March 05, 2020.  The Examiner acknowledges the following:
3.	 Claims 1 – 20 were initially filed.
4.	 The drawings filed on 03/05/2020 are accepted by the Examiner.
5.	 Current claims 1 – 20 are pending and they are being considered for examination.


Information Disclosure Statement
6.	The IDS document filed on 06/18//2020 is acknowledged.

Priority
7.	 Priority data is based on the provisional application 62/881826 filed on 08/01/2019 and which corresponds to the priority date.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 – 5, 8 – 12 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Hao Li et al., US 2020/0051303 A1, hereinafter LI” in view of his disclosure. Note: Li was filed on 06/03/2019, which is prior to the instant application.


Regarding Claim 1:
	Li teaches a real-time avatars using dynamic textures. As for claims 1 and 8, Li teaches, Fig 1, system 100 for generating real-time avatars using dynamic texture. The system includes training data 105, image source 110, a computing device 130 (with CPU 131 and GPU 132 processors) and a mobile device 140 (with CPU 141 and GPU 142 processors) and an image/pose source 150, wherein the mobile and the computing device are the same device even though the devices as shown in Fig 1 as separated for clarity. The image source may be a camera (See [0023]), wherein the training data may be a 2-D images of faces as well as modelled versions of the same faces including associated facial textures (See [0023; 0024; 0025; 0026; 0027]). Fig 7 shows a flowchart of a process for generating real-time facial animation on a computing device based upon a set of 3-D meshes and blendshape texture maps (See [0074]). It starts by the transmission of a neutral image at step 710; at step 720, the associated FACS (Facial Actions Code System) expressions/textures are received by the mobile as for generating a synthesized expression as the systems offers 36 possible FACS for quickly generate the synthesized one (See [0075; 0076]).The facial expressions are then received in step 730As for selfie camera/image data, wherein this data may be generated in real-time from depth sensing camera or even from  an optical camera that uses one or more methods (e. g. machine learning) to determine a pose and/or expression/reaction for a given user in real-time. For example, he/she may be using a “selfie camera” mode on a mobile device (mobile 140; Fig 1) to capture images of himself or herself (See [0077]).
	As for the augmented reality enhancements/effects, Li teaches that the FACS textures may be used subsequently to enable the mobile device to generate expression for real-time generated avatars and for example, overlay based upon the neutral image provided. In this way, an individual may digitally wear an augmented reality or mixed reality “mask” that appears as another person. If his/hers mobile is capable of such things, the mobile device may capture expressions, translate those expressions into a FACS system and use FACS textures to generate real-time avatars for the neutral face image as for example, the “mask” (See [0073]). Note: it is generally used a computing media wherein the avatars can be and are operated and then the system generates an avatar based on the user facial features, and which is then outputted and probably displayed.
	Therefore, it would have been obvious to the one with ordinary skills to combine the various variations as taught by Li, in order to produce predictable results and as for including a platform that can generate real-time avatars when for example a user is capturing his/her image as to add some avatar that would make his/hers image animated and as for creating using the training provided with the system to be able to create realistic facial textures foreach expression he/she may like to apply (See Li [0024])).

Regarding Claim 8:
	The rejection of claim 1 is incorporated herein. Claim 8 pertains to a system wherein the method steps of claim 1 can be operated. As for the additional limitations of claim 8, Li teaches, 
	A system (Fig 1 system 100. See [0023]) comprising: at least one camera (Fig 1, source image 110 (See [0023]) or it may be a “selfie camera” inside of the mobile (See [0077])); at least one processor (Fig 1, a computing device 130 with CPU 131 and GPU 132 processors (See [0035]) and a mobile device 140 with CPU 141 and GPU 142 processors (See [0036])); and at least one non-transitory computer-readable storage medium (Fig 1, CPU 131 and GPU 120 are used to store instructions as to operate the system. See [0027; 0028]) storing instructions thereon that, when executed by the at least one processor, cause the system (Li, claim 1 recites this limitation) to: detect a selection of an option to create a personalized selfie reaction-element in connection with social media content (Li teaches that the selection of a particular expression for the face has to be made by a user or administrator. Fig 5 shows in step 530 wherein a user selects the creation of an expression mesh. Note that the expression that will be used as a “mask”/avatar has to be made by the user of the system. See [0061]); provide, from the at least one camera (Fig 1, source image 110 (See [0023]) or it may be a “selfie camera” inside of the mobile (See [0077])), a live camera viewfinder display via a graphical user interface (Fig 1, the computing device 130 includes two interfaces: an input/output interface 133 and a network interface 134 and wherein the interface 144 includes wired and wireless connection. See [0026; 0029; 0030]); capture, in response to a detected selection of a capture element (Li teaches that a mobile camera can capture expression and translate it into FACS textures for generating more quickly a real-time avatar. See [0073; 0077]), a multi-media item of a user via the at least one camera (Li teaches the system includes a I/O interface 133 as for connection with a universal serial BUS and a high definition multimedia interface. See [0029]); 
	As for the other limitations of claim 8, they were already discussed in claim 1 rejection. See rejection of claim 1 for more detail.
Therefore, it would have been obvious to the one with ordinary skills to combine the various variations as taught by Li, in order to produce predictable results and as for having a system including a platform that can generate real-time avatars when for example a user is capturing his/her image as to add some avatar that would make his/hers image animated and as for creating using the training provided with the system to be able to create realistic facial textures foreach expression he/she may like to apply (See Li [0024])).

Regarding  Claims 2, 3, 4 and 5:
	The rejection of claim 1 is incorporated herein. As for claim 2, Li Fig 2 shows a functional diagram of a generative adversarial network used in creating real0time avatars using dynamic textures. It shows a neutral face of for example, the user 210 used as an input; then the various possible masks to be used as 213, 214 and 215 and these images/masks go into the avatar generator 216, which after processing them (See [0038; 0039; 0040; 0041]), outputs the expression of the user/person 210 as the expression image 217 (See [0041]).
	As for claim 3, Li teaches in paragraph [0073] these limitations. See claim 1 rejection for more detail.
	As for claim 4 and as discussed for claim 1, Li teaches the alteration of an image with the generated avatar, which may be overlaid over the image wherein the overlay is based upon the neutral image provided. In this way, an individual may digitally wear an augmented reality or mixed reality “mask” that appears as another person. If his/hers mobile is capable of such things, the mobile device may capture expressions, translate those expressions into a FACS system and use FACS textures to generate real-time avatars for the neutral face image as for example, the “mask” (See [0073]).
	As for claim 5, Li teaches the change of an image based upon the overlay of the image wherein the overlay based upon the neutral image provided. In this way, an individual may digitally wear an augmented reality or mixed reality “mask” that appears as another person. If his/hers mobile is capable of such things, the mobile device may capture expressions, translate those expressions into a FACS system and use FACS textures to generate real-time avatars for the neutral face image as for example, the “mask” (See [0073]).


Regarding Claims 9, 10, 11 and 12:
	The rejection of claim 8 is incorporated herein. As for claim 9: claim 9 has the same scope as claim 2 but as applied to claim 8 instead; therefore, claim 9 is rejected under the same rationale as claim 2.
	As for claim 10 limitations: claim 10 has the same scope as claim 3 but as applied to claim 8 combined with 9; therefore, claim 10 is rejected under the same rationale as claim 3.
	As for claim 11 limitations: claim 11 has a similar scope as claim 4 but as applied to  claims 8 plus 9; therefore, claim 11 is rejected under the same rationale as claim 4.
	As for claim 12 limitations: claim 12 has the same scope as claim 5 but as applied to claim 8 instead; therefore, claim 12 is rejected under the same rationale as claim 5.


Regarding Claim 15:
	The rejection of claims 1 and 8 is incorporated herein. Claim 15 pertains to a non-transitory computer-readable medium storing instructions thereon that when executed by at least one processor, cause a client-computing device to perform the method steps as disclosed in claim 1 as to operate the system as disclosed in claim 8. In order to operate a system as disclosed in claim 8 following/performing the method steps as disclosed in claim 1, it would have necessitated to have the instructions or method steps stored in a non-transitory computer-readable medium as disclosed in claim 15.
	As for claim 15 limitations, Li teaches in Fig 1 that the system 100 includes a computing device or client computing device 130, which includes CPU processor 
 device 131 and a GOU processor132 and bot store and execute instructions as to make the system operable (See [0027; 0028]).
	As for the other limitations of claim 15 and as seen for claim 8 rejection:
provide, from the at least one camera (Fig 1, source image 110 (See [0023]) or it may be a “selfie camera” inside of the mobile (See [0077])), a live camera viewfinder display via a graphical user interface (Fig 1, the computing device 130 includes two interfaces: an input/output interface 133 and a network interface 134 and wherein the interface 144 includes wired and wireless connection. See [0026; 0029; 0030]); capture, in response to a detected selection of a capture element (Li teaches that a mobile camera can capture expression and translate it into FACS textures for generating more quickly a real-time avatar. See [0073; 0077]).
As for the additional limitations of claim 18, they were already discussed in claim 1 rejection. See rejection of claim 1 for more detail.
Therefore, it would have been obvious to the one with ordinary skills to combine the various variations as taught by Li, in order to produce predictable results and as for having a system with a non-transitory computer-readable medium storing instructions that cause a processor to perform the method steps of claim 1 as to operate the system of claim 8 and also including a platform that can generate real-time avatars when for example a user is capturing his/her image as to add some avatar that would make his/hers image animated and as for creating using the training provided with the system to be able to create realistic facial textures foreach expression he/she may like to apply (See Li [0024])).

Regarding Claims 16, 17 and 18:
	The rejection of claim 15 is incorporated herein. As for claim 16, see the rejection of claim 2 for the same scope. As for claim 17, see the rejection of claim 4 for the same scope. As for claim 18, see the rejection of claim 5 for the same scope.


Allowable Subject Matter
9.	Claims 6 – 7, 13 – 14 and 19 – 20 are objected as for including allowable subject matter, but they are dependent on a rejected claim; however, they would be allowable if modified into independent form.


Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
1. D. Comploi et al., US 2020/0312002 A1 – it teaches very similar limitations as the instant application such as method and a system for generating individualized user avatars representative of a person's likeness and a character design framework comprising: a camera for capturing images of a person; and a computer in electronic communication with the camera, comprising: a non-transitory memory component for storing a plurality of graphical features; and a processor in electronic communication with the memory and configured to perform the following operations: receive the captured images of the person; determine from the captured images a plurality of facial landmarks for the person; utilize the plurality of facial landmarks to classify a first facial feature relative to a first graphical feature category and a second facial feature relative to a second graphical feature category; select a first graphical feature from a plurality of graphical features in the first graphical feature category and a second graphical feature from a plurality of graphical features in the second graphical feature category based on the classification, wherein the first graphical feature corresponds to the first facial feature and the second graphical feature corresponds to the second facial feature, and wherein the first facial feature and second facial feature correspond to the character design framework; and combine the first graphical feature and the second graphical feature together to generate an individualized user avatar representative of both the person's likeness and the character design framework. It is understood that the personalized avatar of the user represents exactly what Applicant is trying to obtain with his/her computing system as a selfie-computing device that captures an image of the user and show that on a screen that provides social media which is exactly the computing media wherein the avatars are operated and then the system generates an avatar based on the user facial features, and which is then outputted and probably displayed.
2. S. Kim et al., US 2018/0302568 A1 – it teaches a mobile terminal comprising: a camera configured to acquire a preview image; a display configured to display the acquired preview image; an artificial intelligence unit configured to: sense photographing state information of the preview image, recognize a direction of a user's hand gripping the mobile terminal according to the sensed photographing state information, and display a floating button on the display at a position corresponding to the recognized direction of the user's hand; and a controller configured to perform a function corresponding to the floating button selected according to a request for selecting the floating button, wherein the artificial intelligence unit is further configured to change an attribute of the floating button according to a sensing of additional photographing state information after displaying the floating button, wherein the floating button is a photographing floating button for taking the preview image, and wherein the artificial intelligence unit acquires an image corresponding to the preview image according to selection of the photographing floating button and then changes the photographing floating button to a social network service floating button based on a past learning result.


Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697